Citation Nr: 1105555	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to November 29, 2003, for 
the grant of service connection for diabetes mellitus type II as 
a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board further notes that the Veteran was initially granted an 
effective date of November 29, 2004 (the date of the Veteran's 
initial claim), for service connection for diabetes mellitus type 
II due to exposure to herbicides in a March 2005 rating decision.  
The Veteran did not file a notice of disagreement (NOD) within 
the one-year statutory requirement for doing so; therefore, the 
March 2005 rating decision is final.  38 U.S.C.A. § 7105.  
Subsequently, the Veteran filed a claim in April 2006, contesting 
the propriety of the November 29, 2004, effective date.  In an 
August 2006 decision, the RO granted an earlier effective date of 
November 29, 2003, one year prior to the Veteran's initial claim, 
per 38 C.F.R. § 3.114(a)(1)& (3).  In Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), the Court held that once a rating decision which 
establishes an effective date becomes final, in this instance 
March 2005 decision, the only way that such a decision can be 
revised is if it contains clear and unmistakable error (CUE).  
However, the Veteran is contesting the propriety of the effective 
date that was initially granted in the August 2006 rating 
decision, rather than the effective date assigned in the March 
2005 decision.  As the Veteran submitted a timely NOD in July 
2007, the August 2006 decision is not final.  Therefore, the 
Board has jurisdiction to decide the merits of the Veteran's 
appeal.  

In addition, the RO construed the July 2007 NOD as a freestanding 
claim for an earlier effective date and adjudicated it as such, 
issuing a rating decision denying entitlement in an October 2007 
rating decision.  The Veteran filed a timely NOD in October 2008, 
and perfected an appeal to the Board.  However, the Board finds 
that the issue on appeal is the effective date granted in the 
August 2006 decision, and, therefore, holds that the decision on 
appeal is the August 2006 rating decision. 

In this regard, the Board notes that the Veteran's July 2009 
substantive appeal was untimely as it was not received within 60 
days from the date that the agency of original jurisdiction (AOJ) 
mailed the May 2009 statement of the case to him, or within the 
remainder of the 1-year period from the date of the mailing of 
the October 2007 rating decision.  See 38 C.F.R. § 20.302 (2010).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that the filing of a substantive appeal is not a 
jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has jurisdiction to 
decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 
(2009), Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).  Here, although the Veteran's July 2009 substantive 
appeal was untimely, the RO certified the appeal to the Board in 
March 2010.  In doing so, the RO waived any objections VA might 
have had regarding his July 2009 substantive appeal.  Therefore, 
the Board finds it has jurisdiction to decide the merits of the 
Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus on October 
27, 1998, prior to the effective date of the liberalizing law 
authorizing presumptive service connection for diabetes mellitus 
based on exposure to herbicides while serving in Vietnam, and he 
has received continuous treatment for such condition since that 
time. 
 
2.  An initial claim for service connection for diabetes mellitus 
type II as a result of exposure to herbicides was received on 
November 29, 2004, many years after discharge from service, and 
more than one year after the effective date of the applicable 
liberalizing law. 
 
3.  VA received no communication from the Veteran or an 
authorized representative that constitutes a formal or informal 
claim for service connection for diabetes mellitus type II prior 
to November 29, 2004. 
 
4.  The Veteran has been assigned an effective date of November 
29, 2003, for the grant of service connection for diabetes 
mellitus type II as a result of exposure to herbicides, which is 
one year prior to the date of receipt of his initial claim, 
pursuant to the effective date provisions governing the award of 
service connection based on a liberalizing law.


CONCLUSION OF LAW

The criteria for an effective date prior to November 29, 2003, 
for the grant of service connection for diabetes mellitus type II 
as a result of exposure to herbicides, has not been met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini, the Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in December 2004 that 
advised him of the evidence and information necessary to 
substantiate his underlying service connection claim as well as 
his and VA's respective duties in obtaining evidence in support 
of such claim.  Thereafter, in a March 2005 rating decision, 
service connection for diabetes mellitus type II as a result of 
exposure to herbicides was granted, effective November 29, 2004.  
The Veteran failed to file a timely NOD regarding this decision, 
and it became final.  However in April 2006, the Veteran filed an 
NOD contesting the propriety of the effective date assigned in 
the March 2005 decision.  The RO treated such filing as a new 
claim and adjudicated it accordingly.  In an August 2006 rating 
decision, the RO granted an earlier effective date to November 
29, 2003, which is on appeal before the Board, as described 
above.  

The Board observes that a claim for an earlier effective date for 
the grant of service connection is a downstream issue from the 
original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel has held that no VCAA notice is 
required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (May 5, 2004).  In addition, the Board notes that the 
Court held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a claim 
has been substantiated after enactment of the VCAA, the Veteran 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements").  In this 
case, the Veteran is contesting the propriety of an effective 
date assigned in an August 2006 rating decision.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant 
medical evidence was reviewed by the RO in connection with the 
adjudication of the Veteran's service connection claim.  However, 
pertinent to his earlier effective date claim, the Veteran has 
been assigned the earliest possible effective date under VA 
regulations, namely one year before the date of his application 
for service connection for diabetes mellitus type II as a result 
of exposure to herbicides.  His arguments on appeal are limited 
to his interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that would 
help substantiate the Veteran's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is not 
required to provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a claim 
under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 
(June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.



II.  Analysis

The Veteran contends that he is entitled to an effective date 
prior to November 29, 2003, for the grant of service connection 
for diabetes mellitus type II as a result of exposure to 
herbicides.  Specifically, he alleges that he should be granted 
an effective date either in 1998, the year of his initial 
diabetes mellitus type II diagnosis, or 2001, the year adult-
onset diabetes mellitus was added to the list of  diseases 
subject to service connection on a presumptive basis due to 
herbicide exposure.  See 66 Fed. Reg. 23,166 (May 8, 2001).   

Generally, the effective date for an award of service connection 
and disability compensation is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, for an award based on an original claim, a claim 
reopened after a final allowance, or a claim for an increase, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  However, retroactive effective dates are 
allowed, to a certain extent, in cases where an award or increase 
of compensation is granted pursuant to a liberalizing law.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a 
retroactive payment under these provisions, the evidence must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue and that such eligibility existed continuously from 
that date to the date of claim or administrative determination of 
entitlement.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 
(1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 
 
In such cases, the effective date of the award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the liberalizing law or VA 
issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the law 
or VA issue, or at the request of a claimant received within 1 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  
If a claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law or 
VA issue, benefits may be authorized for a period of 1 year prior 
to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 
 
An application for VA compensation must generally be a specific 
claim in the form prescribed by the VA Secretary, i.e., VA Form 
21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, 
any communication or action received from the claimant or certain 
specified individuals on the claimant's behalf which indicates an 
intent to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must 
identify the benefit sought.  Id.  In the instant case, the 
Veteran was granted presumptive service connection for diabetes 
based on exposure to herbicides during service in Vietnam.  As 
noted above, a March 2005 rating decision initially assigned an 
effective date of November 29, 2004, based on the date the 
initial claim for service connection was received.  However, in 
an August 2006 rating decision, the RO subsequently granted an 
earlier effective date of November 29, 2003, one year prior to 
the date of receipt of the initial claim, pursuant to the 
provisions concerning liberalizing laws.   

The Board observes that VA has promulgated special rules for the 
effective dates for the grant of presumptive service connection 
based on exposure to herbicides, pursuant to orders of a United 
States District Court in the class action of Nehmer v. United 
States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; 
see also Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) 
(Nehmer II); Nehmer v. Veterans Administration of the Government 
of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam 
Veteran who has a covered herbicide disease, including diabetes.  
Certain effective dates apply if a Nehmer class member was denied 
compensation for a covered herbicide disease between September 
25, 1985, and May 3, 1989; or if there was a claim for benefits 
pending before VA between May 3, 1989, and the effective date of 
the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-
(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) 
are not met, the effective date shall be assigned according to 38 
C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain 
additional exceptions are set forth that are not pertinent to 
this appeal. 
 
In this case, the record reflects that the Veteran served in 
Vietnam, and he was granted presumptive service connection for 
diabetes based on exposure to herbicides during such service.  As 
such, he is a Nehmer class member.  However, the Veteran was not 
denied compensation for diabetes between September 25, 1985, and 
May 3, 1989.  Likewise, he did not submit a claim for service 
connection for such condition between May 3, 1989, and May 8, 
2001, the date on which the liberalizing law that added diabetes 
as a disease presumptively due to in-service exposure to 
herbicides became effective.  See Liesegang v. Sec'y of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  As such, the effective 
date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  
See 38 C.F.R. § 3.816(c)(4). 

The Veteran's formal claim (VA Form 21-526) for service 
connection for diabetes mellitus type II was received by VA on 
November 29, 2004.  VA received no communication from the Veteran 
or any authorized individual that constitutes a formal claim or 
may be construed as an informal claim for service connection 
before November 29, 2004.  

The Veteran does not argue that he filed a formal or informal 
claim for service connection for diabetes mellitus type II prior 
to November 29, 2004.  Rather, as noted above, he asserts that he 
is entitled to an earlier effective date based on his diagnosis 
of diabetes mellitus in 1998, or in 2001, the year that diabetes 
was added the list of diseases subject to service connection on a 
presumptive basis due to herbicide exposure.  38 U.S.C.A. § 
1116(c)(2).  

The Board notes that Dr. Carroll, the Veteran's private physician 
confirmed a diagnosis of diabetes mellitus as of October 27, 
1998, in an April 2004 statement.  VA treatment and private 
treatment records further reflect that the Veteran has been 
treated for diabetes mellitus continuously since October 1998.  
However, the mere existence of medical evidence of a diagnosis 
and treatment does not establish an intent to seek service 
connection or entitlement to an earlier effective date.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Rather, a formal or informal claim 
must be filed in order for any type of benefit to accrue or be 
paid, and a claim for service connection must indicate an intent 
to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  While evidence contained in treatment records may 
constitute an informal claim in certain circumstances under 38 
C.F.R. § 3.157(b), such provision explicitly applies only to 
cases where service connection has already been established.  See 
MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); 
Lalonde, supra. 
 
As the Veteran's claim was filed many years after he was 
discharged from service in April 1971, as a general matter, the 
effective date would be the date of receipt of the claim, as that 
is later than the date entitlement arose.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing 
law applies and the criteria for retroactive payment pursuant to 
38 C.F.R. § 3.114 are applicable.  In this regard, as noted 
above, the medical evidence reflects that the Veteran was 
diagnosed with diabetes on October 27, 1998, and has received 
continuous treatment for such condition since that time.  As 
such, he meets the eligibility criteria for retroactive payment.  
However, as the Veteran did not file his claim within one year of 
the effective date of the liberalizing law that allows 
presumptive service connection for diabetes based on herbicide 
exposure, i.e., within one year of May 8, 2001, he is only 
entitled to an effective date of one year prior to the date of 
receipt of his claim.  See 38 C.F.R. § 3.114(a)(1)& (3).  
Accordingly, as the Veteran's claim was received on November 29, 
2004, an effective date of November 29, 2003, was properly 
assigned.

The preponderance of the evidence is against the Veteran's claim 
for an effective date prior to November 29, 2003, for the grant 
of service connection for diabetes 



(CONTINUED ON NEXT PAGE)



mellitus type II as a result of exposure to herbicides.  
Therefore, the benefit of the doubt doctrine does not apply and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to November 29, 2003, for the grant of 
service connection for diabetes mellitus type II as a result of 
exposure to herbicides is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


